Opinion issued October 19, 2006 









 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00847-CR
____________

IN RE DONALD J. RANDLE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Donald J. Randle, has filed in this Court a pro se motion for leave to
file a petition for writ of mandamus.  Such a motion is no longer required under the
Texas Rules of Appellate Procedure.  Tex. R. App. P. 52.1 (An original appellate
proceeding...is commenced by filing a petition with the clerk of the appropriate
appellate court.).  Accordingly, we consider the motion as a petition for writ of
mandamus.
          Relator complains that he was convicted in the respondent
 trial court in 1994
of the felony offense of possession of a controlled substance and sentenced to
confinement for 45 years.  He now asserts that the charging instrument in that case
had a defective enhancement paragraph and prays “that his honorable court grant him
all relief he is entitled to.” We deny the petition.     
          This Court has no authority to issue writs of mandamus in criminal law matters
pertaining to habeas corpus proceedings seeking relief from final felony judgments. 
That jurisdiction lies exclusively with the Texas Court of Criminal Appeals.  See
Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee, 53 S.W.3d 715, 717-18
(Tex. App.—Houston [1st Dist.] 2001, orig. proceeding); Tex. Code Crim. Proc.
Ann. art. 11.07, § 3 (Vernon Supp. 2005).
          We dismiss the petition for writ of mandamus for lack of jurisdiction.
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).